Citation Nr: 1606651	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

4.  Entitlement to peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1992.  Thereafter, the Veteran had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in November 2015.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the hearing before the undersigned in November 2015 the Veteran reported that he received his current treatment at the VA Outpatient Clinic (VAOPC) in Mobile, Alabama and that he had received treatment there since 2001.  Review of the claims file reveals treatment records from the VAOPC in Mobile, Alabama dated from 2001 to September 2008 and from May 2009 to June 2013.  On remand, attempts must be made to obtain all VA treatment records regarding the Veteran from the VAOPC in Mobile, Alabama dated from September 2008 to May 2009 and since June 2013.  38 C.F.R. § 3.159 (2015). 

The Veteran was afforded a VA medical examination in January 2010, but it is inadequate.

With regard to diabetes mellitus, the examiner found that there was no diagnosis of diabetes in service.  An in service random glucose was 91, normal.  The Report of Medical History in October 1994 revealed that the Veteran reported that he was in good health and not taking medication.  The Veteran was thereafter diagnosed with diabetes in August 1997 after service.  The examiner rendered the opinion that the Veteran's diabetes mellitus was not caused by or related to his active military service.  However, the examiner did not comment upon a February 1990 service treatment note wherein the Veteran was recommended a diabetic diet. 

With regard to peripheral neuropathy of the upper and lower extremities, the examiner noted that the Veteran had occasional numbness of the fingers and the second and third toes on the right foot.  After physical examination, the examiner finds that the subjective history and objective findings do not support peripheral neuropathy of the lower extremities and there are no objective findings of upper extremity peripheral neuropathy.  However, the examiner did not explain the significance of physical examination findings of deep tendon reflexes of +2/4.

With regard to erectile dysfunction, the examiner noted that among the possible causes of sexual dysfunction is age, with 45 to 50 percent of males starting to have problems at age 50.  The Veteran also had a history of hypertension, dyslipidemia, chronic smoking, and diabetes.  He had a laboratory finding of low testosterone.  The examiner rendered the opinion that the Veteran's erectile dysfunction was due to developmental hypotestosteronemia, natural aging, and the other conditions.  The examiner's opinion is inconsistent as it states that the Veteran's erectile dysfunction is secondary to hypotesteronemia and natural aging; however, the rationale indicates that it may be due to nonspecific "above conditions." 

With regard to hypertension, the examiner noted that the Veteran's service treatment records revealed that the Veteran had a five day blood pressure check summary in February 1990 read as 116/86, normal.  No treatment was needed at the time and no diagnosis of hypertension was given.  Another February 1990 treatment note indicated blood pressure of 120/84 and in March 1990 the Veteran had a blood pressure of 120/100 and on the same day another reading of 108/76.  The Veteran was noted to have a history of "fluctuating blood pressures" and no hypertension.  The examiner noted that the Veteran was diagnosed with hypertension after service in 1997.  The examiner opined that the Veteran's hypertension was not caused by or related to military service.  However, the examiner did not discuss a February 1990 blood pressure reading of 132/96, the significance of the five day blood pressure checks, or whether the Veteran's history of fluctuating blood pressures in service led to the Veteran's current hypertension.

The examination is inadequate and it is necessary to afford the Veteran another VA medical examination taking into account all of the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete treatment records regarding the Veteran from the VAOPC in Mobile, Alabama dated from September 2008 to May 2009 and since June 2013.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, and/or erectile dysfunction found to be present.  Provide the examiner the Veteran's claims file for review. 

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, and/or erectile dysfunction found to be present is related to disease, injury, or other events during the Veteran's service.  The examiner should comment upon the Veteran's in diabetic diet and blood pressure monitoring in service.

The examiner should also render an opinion regarding whether it is at least as likely as not that any hypertension found to be present is due to or permanently aggravated by the Veteran's diabetes mellitus.

The examiner should also render an opinion regarding whether it is at least as likely as not that any peripheral neuropathy of the upper and lower extremities, and/or erectile dysfunction found to be present is due to or permanently aggravated by the Veteran's diabetes mellitus and/or hypertension.  

The findings of the examination dated in January 2010 should be commented on and the rationale for all opinions expressed should be provided. 

3.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


